Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 1 of 15 PageID 609




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION


 JENNIFER LYNN
 RAULERSON KNUCKLES,

                           Plaintiff,

 v.                                                                         Case No. 3:19-cv-462-J-JRK

 ANDREW M. SAUL,
 Commissioner of Social Security,

                           Defendant.


                                                                        1
                                          OPINION AND ORDER

                                                    I. Status

         Jennifer Lynn Raulerson Knuckles (“Plaintiff”) is appealing the Commissioner of the

 Social Security Administration’s (“SSA(’s)”) final decision denying her claim for

 supplemental security income (“SSI”). Plaintiff’s alleged inability to work is the result of

 chronic lower-back pain, an injury to her left hip, left foot drop, “nerve damage left side,”

 hepatitis C, and schizoaffective bipolar disorder. See Transcript of Administrative

 Proceedings (Doc. No. 13; “Tr.” or “administrative transcript”), filed July 12, 2019, at 90,
                                                                                                                  2
 106, 215 (emphasis omitted). Plaintiff filed an application for SSI on October 30, 2017,

 alleging a disability onset date of March 21, 2007. Tr. at 196. The application was denied




         1
                The parties consented to the exercise of jurisdiction by a United States Magistrate Judge.
 See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge (Doc. No. 12), filed July 12,
 2019; Reference Order (Doc. No. 14), entered July 15, 2019.
         2
                  Although actually completed on October 30, 2017, see Tr. at 196, the protective filing date
 of the application is listed elsewhere in the administrative transcript as October 10, 2017, see, e.g., Tr. at 90.
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 2 of 15 PageID 610




 initially, Tr. at 89-103, 104, 129, 130-32, and upon reconsideration, Tr. at 105-23, 124,

 134, 135-40.

         On December 4, 2018, an Administrative Law Judge (“ALJ”) held a hearing, during

 which she heard testimony from Plaintiff, who was represented by counsel, and a

 vocational expert (“VE”). See Tr. at 30-46, 51-67 (duplicate). At some point prior to the

 hearing, the alleged disability onset date was amended to October 10, 2017 (the date the

 SSI application was filed). See Tr. at 33, 54 (duplicate). Plaintiff was forty-five years old at

 the time of the hearing. See Tr. at 33, 54 (duplicate). The ALJ issued a Decision on

 December 14, 2018, finding Plaintiff not disabled since the alleged disability onset date.
                      3
 See Tr. at 15-25.

         Thereafter, Plaintiff requested review of the Decision by the Appeals Council. Tr. at

 280. The Appeals Council received additional evidence in the form of a brief authored by

 Plaintiff’s counsel. Tr. at 4, 5; see Tr. at 280-81 (brief). On February 28, 2019, the Appeals

 Council denied Plaintiff’s request for review, Tr. at 1-3, thereby making the ALJ’s Decision

 the final decision of the Commissioner. On April 22, 2019, Plaintiff commenced this action

 under 42 U.S.C. § 405(g), as incorporated by § 1383(c)(3), by timely filing a Complaint

 (Doc. No. 1) seeking judicial review of the Commissioner’s final decision.




         3
                  The administrative transcript contains another decision, dated June 28, 2016, concerning a
 prior application for SSI from 2013. See Tr. at 72-84. In that decision, Plaintiff was found to not be disabled
 through the date of the decision. See Tr. at 84.


                                                      -2-
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 3 of 15 PageID 611




         On appeal, Plaintiff makes the following argument: “The ALJ erred when she found
                                                                                           4
 [the opinions of James Levasseur, Ph.D. and Linette Castillo, Psy.D. ] supported by the

 record, but failed to include all the limitations therein in her [residual functional capacity

 (‘RFC’)] finding, or explain why they were excluded.” Plaintiff’s Memorandum of Law –

 Social Security (Doc. No. 17; “Pl.’s Mem.”), filed September 11, 2019, at 1, 3 (emphasis

 omitted). Specifically, Plaintiff argues that the ALJ failed to include in the RFC the doctors’

 opinion that Plaintiff would have “occasional disruption [of sustained concentration and

 persistence capacities] despite intact presentation.” Pl.’s Mem. at 6 (alteration in original)

 (quoting doctors’ opinions, see Tr. at 100, 120). On November 5, 2019, Defendant filed a

 Memorandum in Support of the Commissioner’s Decision (Doc. No. 18; “Def.’s Mem.”)

 addressing Plaintiff’s argument. After a thorough review of the entire record and

 consideration of the parties’ respective memoranda, the undersigned finds that the

 Commissioner’s final decision is due to be affirmed.

                                           II. The ALJ’s Decision
                                                                              5
         When determining whether an individual is disabled, an ALJ must follow the five-

 step sequential inquiry set forth in the Code of Federal Regulations (“Regulations”),

 determining as appropriate whether the claimant (1) is currently employed or engaging in

 substantial gainful activity; (2) has a severe impairment; (3) has an impairment or

 combination of impairments that meets or medically equals one listed in the Regulations;


         4
                    Dr. Levasseur and Dr. Castillo are state agency medical consultants. Dr. Levasseur
 conducted a review of Plaintiff’s application at the initial level, see Tr. at 93-101, and Dr. Castillo reviewed
 Plaintiff’s application at the reconsideration level, see Tr. at 113-21.
         5
                  “Disability” is defined in the Social Security Act as the “inability to engage in any substantial
 gainful activity by reason of any medically determinable physical or mental impairment which can be
 expected to result in death or which has lasted or can be expected to last for a continuous period of not
 less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

                                                        -3-
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 4 of 15 PageID 612




 (4) can perform past relevant work; and (5) retains the ability to perform any work in the

 national economy. 20 C.F.R. §§ 404.1520, 416.920; see also Phillips v. Barnhart, 357 F.3d

 1232, 1237 (11th Cir. 2004). The claimant bears the burden of persuasion through step

 four, and at step five, the burden shifts to the Commissioner. Bowen v. Yuckert, 482 U.S.

 137, 146 n.5 (1987).

        Here, the ALJ followed the five-step sequential inquiry. See Tr. at 17-25. At step

 one, the ALJ determined that Plaintiff “has not engaged in substantial gainful activity since

 October 10, 2017, the application date.” Tr. at 17 (emphasis and citation omitted). At step

 two, the ALJ found that Plaintiff “has the following severe impairments: schizoaffective

 disorders, and affective disorder, disorders of the spine, and disorders of the hips.” Tr. at

 17 (emphasis and citation omitted). At step three, the ALJ ascertained that Plaintiff “does

 not have an impairment or combination of impairments that meets or medically equals the

 severity of one of the listed impairments in 20 [C.F.R.] Part 404, Subpart P, Appendix 1.”

 Tr. at 17 (emphasis and citation omitted).

        The ALJ determined that Plaintiff has the following RFC:

        [Plaintiff can] perform sedentary work as defined in 20 [C.F.R. §] 416.967(a)
        except with no climbing or exposure to concentrated vibrations or hazards;
        only simple routine tasks that require no exposure to the public and only
        occasional collaboration with co-workers and supervisors in an environment
        with only occasional changes and no independent goal setting. [Plaintiff]
        requires the ability to change between a seated and standing position at the
        workstation hourly, performing her job duties from either position (position
        neutral job duties).

 Tr. at 19 (emphasis omitted).

        At step four, the ALJ found that Plaintiff “has no past relevant work.” Tr. at 23

 (emphasis and citation omitted). At the fifth and final step of the sequential inquiry, after

 considering Plaintiff’s age (“43 years old . . . on the date the application was filed”),



                                              -4-
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 5 of 15 PageID 613




 education (“at least a high school education”), lack of work experience, and RFC, Tr. at

 23, the ALJ relied on the testimony of the VE and found that “there are jobs that exist in

 significant numbers in the national economy that [Plaintiff] can perform,” such as

 “[d]ocument [p]reparer,” “[a]ddresser,” and “[t]ube [o]perator,” Tr. at 24 (emphasis and

 citation omitted). The ALJ concluded that Plaintiff “has not been under a disability . . . since

 October 10, 2017, the date the application was filed.” Tr. at 25 (emphasis and citation

 omitted).

                                    III. Standard of Review

        This Court reviews the Commissioner’s final decision as to disability pursuant to 42

 U.S.C. § 405(g), as incorporated by § 1383(c)(3). Although no deference is given to the

 ALJ’s conclusions of law, findings of fact “are conclusive if . . . supported by ‘substantial

 evidence.’” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001) (citing Falge v. Apfel,

 150 F.3d 1320, 1322 (11th Cir. 1998)). “Substantial evidence is something ‘more than a

 mere scintilla, but less than a preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210

 (11th Cir. 2005) (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The

 substantial evidence standard is met when there is “such relevant evidence as a

 reasonable mind might accept as adequate to support a conclusion.” Falge, 150 F.3d at

 1322 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It is not for this Court to

 reweigh the evidence; rather, the entire record is reviewed to determine whether “the

 decision reached is reasonable and supported by substantial evidence.” Cornelius v.

 Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation omitted). The decision reached by

 the Commissioner must be affirmed if it is supported by substantial evidence—even if the




                                               -5-
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 6 of 15 PageID 614




 evidence preponderates against the Commissioner’s findings. Crawford v. Comm’r of Soc.

 Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004) (per curiam).

                                       IV. Discussion

        The undersigned initially summarizes the parties’ arguments. Then, the applicable

 law is set out and the issue raised by Plaintiff is addressed.

 A. Parties’ Arguments

        As noted above, Plaintiff contends that “[d]espite seemingly accepting the opinions

 of Drs. Levasseur and Castillo, the ALJ did not address their assessed limitation that

 Plaintiff would have ‘occasional disruption [of sustained concentration and persistence

 capacities] despite intact presentation.’” Pl.’s Mem. at 6 (alteration in original) (citations

 omitted). According to Plaintiff, the ALJ’s error in this regard “is not harmless, as the [VE]

 testified that an individual whose concentration, persistence o[r] pace is disrupted

 ‘occasionally’ (defined as up to 1/3 of the workday) would be unable to maintain

 competitive employment.” Id. (citation omitted). Plaintiff argues that “[b]oth the underlying

 record and Plaintiff’s testimony support Drs. Levasseur and Castillo’s [opinions].” Id. at 10;

 see id. at 6-10.

        Responding, Defendant contends that “Plaintiff is entitled to no relief because [Dr.

 Levasseur’s and Dr. Castillo’s opinions] are consistent with the ALJ’s RFC finding.” Def.’s

 Mem. at 10. According to Defendant, “both doctors ultimately opined that Plaintiff could

 maintain ‘adequate persistence, pace and reliability’ despite occasional disruption in

 sustained concentration.” Id. (citations omitted). Defendant further argues that “Plaintiff

 has failed to identify any error (harmful or otherwise), as it is clear from Drs. Levasseur’s




                                              -6-
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 7 of 15 PageID 615




 and Castillo’s [opinions] that Plaintiff retained adequate concentration and persistence

 capacities to work.” Id. at 11.

 B. Applicable Law

        1. RFC

        The RFC assessment “is the most [a claimant] can still do despite [his or her]

 limitations.” 20 C.F.R. § 416.945(a)(1). It is used at step four to determine whether a

 claimant can return to his or her past relevant work, and if necessary, it is also used at

 step five to determine whether the claimant can perform any other work that exists in

 significant numbers in the national economy. 20 C.F.R. § 416.945(a)(5). In assessing a

 claimant’s RFC, the ALJ “must consider limitations and restrictions imposed by all of an

 individual’s impairments, even those that are not ‘severe.’” SSR 96-8P, 1996 WL 374184

 at *5; see also Swindle v. Sullivan, 914 F.2d 222, 226 (11th Cir. 1990) (stating that “the

 ALJ must consider a claimant’s impairments in combination”) (citing 20 C.F.R. § 404.1545;

 Reeves v. Heckler, 734 F.2d 519, 525 (11th Cir. 1984)).

        In Winschel v. Comm’r of Soc. Sec., the Court of Appeals for the Eleventh Circuit

 found error in an ALJ’s decision because the ALJ determined the claimant had “a moderate

 limitation in maintaining concentration, persistence, and pace” but “did not indicate that

 medical evidence suggested [the claimant’s] ability to work was unaffected by this

 limitation, nor did he otherwise implicitly account for the limitation in the hypothetical [to

 the VE].” 631 F.3d 1176, 1179 (11th Cir. 2011). According to the Eleventh Circuit, “the ALJ

 should have explicitly included the limitation in his hypothetical question to the [VE].” Id.

 Nevertheless, the Eleventh Circuit suggested that in other appropriate circumstances, an

 ALJ may properly find that the medical evidence of record supports only an RFC limitation



                                              -7-
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 8 of 15 PageID 616




 of unskilled work despite moderate limitations in concentration, persistence, or pace. See

 id. (citations omitted) (collecting cases finding that “when medical evidence demonstrates

 that a claimant can engage in simple, routine tasks or unskilled work despite limitations in

 concentration, persistence, and pace, courts have concluded that limiting the hypothetical

 to include only unskilled work sufficiently accounts for such limitations”).

        Post-Winschel, the Eleventh Circuit (albeit in unpublished opinions) has recognized

 that a moderate limitation in concentration, persistence and pace can be sufficiently

 accounted for by posing a hypothetical to a VE that limits an individual to simple, unskilled

 work (or something similar) when the medical evidence demonstrates an ability to perform

 such work. See, e.g., Mijenes v. Comm’r of Soc. Sec., 687 F. App’x 842, 846 (11th Cir.

 2017) (finding that “[b]ecause the medical evidence showed that [the claimant] could

 perform simple, routine tasks despite her limitations in concentration, persistence, and

 pace, the ALJ’s limiting of [the claimant’s RFC] to unskilled work sufficiently accounted for

 her moderate difficulties in concentration, persistence, and pace” (citation omitted));

 Timmons v. Comm’r of Soc. Sec., 522 F. App’x 897, 907-08 (11th Cir. 2013) (approving of

 a limitation to “simple, one-two step task[s with] only occasional contact with the public,

 coworkers, and supervisors” as accounting for moderate limitation in concentration,

 persistence and pace in light of opinions of two non-examining psychologists’ opinions

 supporting the finding); Jacobs v. Comm’r of Soc. Sec., 520 F. App’x 948, 951 (11th Cir.

 2013) (finding a limitation “to one to three step non-complex tasks” sufficiently accounted

 for moderate limitation in concentration, persistence, and pace); Washington v. Soc. Sec.

 Admin., Comm’r, 503 F. App’x 881, 883 (11th Cir. 2013) (finding a limitation “to performing

 only simple, routine repetitive tasks with up to three-step demands, and only occasional



                                              -8-
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 9 of 15 PageID 617




 changes in the work setting, judgment, or decision making” was sufficient to account for

 moderate limitation in maintaining concentration, persistence, and pace); Scott v. Comm’r

 of Soc. Sec., 495 F. App’x 27, 29 (11th Cir. 2012) (distinguishing Winschel and finding that

 “the medical evidence demonstrated that [the claimant] could engage in simple, routine

 tasks or unskilled work despite moderate limitations in concentration, persistence, and

 pace”); Jarrett v. Comm’r of Soc. Sec., 422 F. App’x 869, 871 (11th Cir. 2011) (finding that

 the limitations of simple tasks and only being able to concentrate for brief periods of time

 accounted for the claimant’s moderate difficulties in concentration, persistence, and pace);

 see also, e.g., Davis v. Comm’r of Soc. Sec., 11 F. Supp. 3d 1154, 1159 (M.D. Fla. 2014)

 (recognizing Winschel’s approval of limiting a hypothetical to unskilled work—despite

 moderate limitations in concentration, persistence, and pace—when the medical evidence

 supports it); Dawson v. Comm’r of Soc. Sec., No. 6:11-cv-1128-Orl-28, 2012 WL 1624267

 (M.D. Fla. May 9, 2012) (unpublished) (collecting cases which recognize that the inclusion

 of limitations such as work involving simple tasks and/or simple instructions properly

 accounts for moderate limitations in concentration, persistence, and pace), aff’d, 528 F.

 App’x 975 (11th Cir. 2013).

        2. Medical Opinions

        The SSA revised the rules regarding the evaluation of medical evidence for claims

 filed on or after March 27, 2017. See Revisions to Rules Regarding the Evaluation of

 Medical Evidence, 82 Fed. Reg. 5,844-01, 5,844 (Jan. 18, 2017). Because Plaintiff filed

 her claim after that date, the undersigned applies the revised rules and Regulations in

 effect at the time of the ALJ’s Decision.




                                             -9-
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 10 of 15 PageID 618




          Under the new rules and Regulations, an ALJ need not “defer or give any specific

  evidentiary weight, including controlling weight, to any medical opinion(s) . . . , including
                                                                                            6
  those from [the claimant’s] medical sources.” 20 C.F.R. § 416.920c(a). The following

  factors are relevant in determining the weight to be given to a medical opinion:

  (1) “[s]upportability”;    (2)    “[c]onsistency”;     (3)    “[r]elationship     with    the    claimant”;

  (4) “[s]pecialization”; and (5) other factors, such as “evidence showing a medical source

  has familiarity with the other evidence in the claim or an understanding of [the SSA’s]

  disability program’s policies and evidentiary requirements.” 20 C.F.R. § 416.920c(c).

  Supportability and consistency are the most important factors, and the ALJ must explain

  how these factors were considered. 20 C.F.R. § 416.920c(b)(2). Generally, the ALJ is not

  required to explain how he or she evaluated the remaining factors. Id. However, if the ALJ

  “find[s] that two or more medical opinions . . . about the same issue are both equally well-

  supported . . . and consistent with the record . . . but are not exactly the same, [the ALJ

  must] articulate how [he or she] considered the other most persuasive factors . . . .” 20

  C.F.R. § 416.920c(b)(3).

          When a medical source provides multiple opinions, the ALJ is also not required to

  articulate how he or she evaluated each medical opinion individually. 20 C.F.R.

  § 416.920c(b)(1). Instead, the ALJ must “articulate how [he or she] considered the medical




          6
                    “A medical opinion is a statement from a medical source about what [the claimant] can still
  do despite [his or her] impairment(s) and whether [the claimant] ha[s] one or more impairment-related
  limitations or restrictions in the following abilities:” 1) the “ability to perform physical demands of work
  activities”; 2) the “ability to perform mental demands of work activities”; 3) the “ability to perform other
  demands of work, such as seeing, hearing, or using other senses”; and 4) the “ability to adapt to
  environmental conditions.” 20 C.F.R. § 416.913(a)(2); see also 20 C.F.R. § 416.902 (defining “[a]cceptable
  medical sources”).

                                                     - 10 -
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 11 of 15 PageID 619




  opinions . . . from that medical source together in a single analysis using the factors listed

  [above], as appropriate.” Id.

  C. Analysis

          Dr. Levasseur and Dr. Castillo opined Plaintiff is “[m]oderately limited” in her “ability to

  complete a normal workday and workweek without interruptions from psychologically[-]based

  symptoms and to perform at a consistent pace without an unreasonable number and length

  of rest periods.” Tr. at 100, 120 (emphasis omitted). In explaining Plaintiff’s “sustained

  concentration and persistence capacities and/or limitations,” the doctors stated that

  Plaintiff would experience “[o]ccasional disruption despite intact presentation.” Tr. at 100,

  120 (emphasis omitted). The doctors ultimately opined that Plaintiff is nonetheless “able

  to produce concentrated effort needed to complete tasks with adequate persistence, pace

  and reliabi[li]ty despite some occasional disruption [in sustained concentration and

  persistence].” Tr. at 101, 121 (capitalization omitted).

          The ALJ observed that Dr. Levasseur and Dr. Castillo opined Plaintiff can perform

  light work and “has mild restrictions in understanding, remembering or applying information

  and social functioning and moderate restriction in concentrating, persisting and
                                                                                                          7
  maintaining pace and adapting and managing oneself.” Tr. at 23 (citation omitted). The

  ALJ gave “limited weight” to the opinions of Dr. Levasseur and Dr. Castillo. Tr. at 23.

  Specifically, the ALJ agreed that Plaintiff has moderate limitations in concentrating,

  persisting, maintaining pace, adapting, and managing oneself. Tr. at 23. The ALJ,

  however, imposed greater restrictions than those opined by Dr. Levasseur and Dr. Castillo




          7
                     The ALJ did not refer to Dr. Levasseur and Dr. Castillo by name; rather, he referred to them
  as the “state agency medical consultants who reviewed the record.” Tr. at 23. The undersigned believes the
  ALJ is referring to Dr. Levasseur and Dr. Castillo as they are the state agency consultants who reviewed
  Plaintiff’s application, and their opinions are consistent with the ALJ’s summary of the consultants’ opinions.

                                                      - 11 -
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 12 of 15 PageID 620




  by limiting Plaintiff to sedentary work with additional limitations, Tr. at 19, and by finding

  that Plaintiff has moderate restrictions in social functioning, Tr. at 23.

         According to the VE, if an individual’s concentration, persistence, or pace are

  disrupted “on an occasional basis or for up to one-third of the day . . . such that [he or she]

  can’t perform the job for that period of time,” Tr. at 45, that individual would be off task

  longer than the “industry standard for off task” (which is between ten to fifteen percent of

  the workday) because he or she would be off task one third of the workday, Tr. at 43.

         Plaintiff essentially equates occasional disruptions in sustained concentration and

  persistence (Dr. Levasseur’s and Dr. Castillo’s opinions) with being off task for a third of

  the workday (VE testimony). The undersigned disagrees. There is no indication in the

  doctors’ assessment that the term “occasional,” as used in their opinions, is equivalent to

  one third of the workday. As noted above, Dr. Levasseur and Dr. Castillo opined that

  despite the occasional disruptions in sustained concentration and persistence, Plaintiff

  would be “able to produce concentrated effort needed to complete tasks with adequate

  persistence, pace and reliabi[li]ty . . . .” Tr. at 101, 121 (capitalization omitted). Dr.

  Levasseur and Dr. Castillo also opined that Plaintiff has no more than moderate limitations

  in her “ability to complete a normal workday and workweek without interruptions . . . and

  to perform at a consistent pace without an unreasonable number and length of rest

  periods.” Tr. at 100, 120 (emphasis omitted). Upon review of the doctors’ respective

  assessments, it is clear that their ultimate opinion is that Plaintiff has only moderate

  limitations in concentration, persistence, and pace—an opinion that the ALJ properly

  accounted for by incorporating in the RFC the limitation of simple, routine tasks and finding




                                               - 12 -
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 13 of 15 PageID 621



                                                       8
  that Plaintiff can perform unskilled work. See, e.g., Scott, 495 F. App’x at 29. (In any

  event, even if Dr. Levasseur and Dr. Castillo had opined that Plaintiff will have to be off

  task for one third of the workday—which according to the VE would preclude

  employment—their opinions are not entitled to any specific evidentiary weight, and the ALJ

  was free to reject them. See 20 C.F.R. § 416.920c(a).)

          Moreover, substantial evidence supports the ALJ’s conclusions that Plaintiff has

  only moderate limitations in concentration, persistence, and pace and that Plaintiff can

  perform simple, routine tasks despite such limitations. As noted by the ALJ, “[d]uring an

  October 2017 initial psychological evaluation, [Plaintiff] reported audio and visual

  hallucinations,” but there is no indication that Plaintiff was observed responding to internal

  stimuli. Tr. at 23; see Tr. at 307-11 (October 2017 initial evaluation note). The ALJ

  accurately observed that “[d]uring a March 2018 consultative examination, [Plaintiff] was

  alert and oriented and was able to give a good history with no evidence of psychosis.” Tr.

  at 23 (citation omitted); see Tr. at 339-40 (March 2018 examination note). The ALJ stated

  that a May 2018 progress note shows Plaintiff’s “eye contact was appropriate[;] . . . she

  was cooperative”; her “thought process was within normal limits, logical and goal directed”;

  “[h]er thought content was within normal limits”; her “memory was grossly intact”; and her

  “intelligence was gauged as average or above.” Tr. at 23 (citation omitted); see Tr. at 506-

  08 (May 2018 progress note). The ALJ acknowledged that in September 2018, Plaintiff

  “was Baker Acted secondary to intoxication and displayed psychotic ideation.” Tr. at 23


          8
                   In finding there are jobs that exist in significant numbers in the national economy that Plaintiff
  can perform, the ALJ identified jobs that are all unskilled work (“Document [p]reparer,” “[a]ddresser,” and
  “[t]ube [o]perator”). Tr. at 24 (Decision); Tr. at 41-42 (VE testimony that jobs constitute unskilled work); see
  also SSR 00-4p, 2000 WL 1898704, at *3 (stating “unskilled work corresponds to a[ Specific Vocational
  Preparation (“SVP”) level] of 1-2”); U.S. Dep’t of Labor, Dictionary of Occupational Titles (DOT) (4th ed.
  1991), § 249.587-018, 1991 WL 672349 (stating “Document Preparer” has an SVP level of 2); § 209.587-
  010, 1991 WL 671797 (stating “Addresser” has an SVP level of 2); § 239.687-014, 1991 WL 672235 (stating
  “Tube Operator” has an SVP level of 2).

                                                        - 13 -
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 14 of 15 PageID 622




  (citation omitted); see Tr. at 465-66 (September 2018 emergency department note

  indicating Plaintiff “was actively psychotic on arrival, seeing people who were not there”

  but also noting that there was a “[n]oticeable alcohol odor on breath on arrival” and that

  Plaintiff “appeared to be under the influence of a stimulant”). The ALJ also correctly

  observed that an October 2018 progress note shows “only mild anxiety” and indicates that

  Plaintiff’s “thought process was within normal limits[,] . . . logical[,] and goal directed” and

  that “[h]er thought content was within normal limits.” Tr. at 23; see Tr. at 481 (October 2018

  progress note).

         Based on the foregoing, the undersigned finds that the ALJ accepted the opinions

  of Dr. Levasseur and Dr. Castillo regarding Plaintiff’s limitations in concentration,

  persistence, pace; that these limitations were properly accounted for by restricting Plaintiff

  to simple, routine tasks and finding that Plaintiff can perform unskilled work; and that

  substantial evidence supports the ALJ’s finding that Plaintiff can perform work as set forth

  in the RFC, despite her limitations in concentration, persistence, and pace.

                                         V. Conclusion

         After a thorough review of the entire record, the undersigned finds that the ALJ’s

  Decision is supported by substantial evidence. Accordingly, it is

         ORDERED:

         1.     The Clerk of Court is directed to enter judgment pursuant to sentence four of

  42 U.S.C. § 405(g), as incorporated by § 1383(c)(3), AFFIRMING the Commissioner’s final

  decision.




                                               - 14 -
Case 3:19-cv-00462-JRK Document 19 Filed 09/08/20 Page 15 of 15 PageID 623




        2.    The Clerk is further directed to close the file.

        DONE AND ORDERED in Jacksonville, Florida on September 8, 2020.




  bhc
  Copies to:
  Counsel of Record




                                             - 15 -
